DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's preliminary amendment, filed 06 December 2019, is acknowledged.  Claims 8-11, 22, 25-28, 37, 38, 40, and 41 have been cancelled.  No claims have been amended or added.  Claims 1-7, 12-21, 23, 24, 29-36, and 39 are pending and under consideration.


Information Disclosure Statement
No information disclosure statement has been provided.  Applicant is reminded of their duty to disclose under 37 C.F.R. 1.56.


Claim Objections
Claims 4-6 and 16-18 are objected to because of the following informalities:  the claims recite a scFv that comprises “a light chain and a heavy chain”.  But as indicated in [0091] of the specification, a scFv only comprises a light chain variable (VL) domain and a heavy chain variable (VH) domain.  Further, the scFv SEQ ID NOS do not include constant domains, only variable domains.  Appropriate correction is required.  For examination purposes, a scFv will be understood to comprise a VH and VL domain, joined by a linker.



  Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 35, 36, and 39 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for methods in which a pharmaceutical composition comprising T cells expressing a chimeric antigen receptor as defined in clam 21 is administered to treat a B cell lymphoma, does not reasonably provide enablement for (a) methods of using a CAR polypeptide per se or (b) methods of using a pharmaceutical composition comprising T cells expressing a CAR polypeptide that does not include a transmembrane domain and an intracellular signaling domain in addition to the anti-CD79b scFv.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
Factors to be considered in determining whether a disclosure meets the enablement requirement of 35 USC 112, first paragraph, have been described in In re Colianni, 195 USPQ 150 (CCPA 1977) and have been adopted by the Board of Patent Appeals and Interferences in Ex Parte Forman, 230 USPQ 546 (BPAI 1986).  Among these factors are:
1.  the nature of the invention,

3.  the predictability or lack thereof in the art,
4.  the breath of the claims,
5.  the amount of direction or guidance present, and
6.  the presence or absence of working examples.
The following is an analysis of these factors in relationship to this application.
          Nature of the invention/Breadth of Claims

Applicant discloses chimeric antigen receptor (CAR) comprising an anti-CD79b scFv linked to a CD8 hinge and transmembrane domain, the costimulatory domain of 4-1BB, and the signaling domain of CD3zeta.  Pharmaceutical composition comprising T cells expressing that CAR (CAR-T) can treat mice in which patient-derived mantel cell lymphoma have been implanted.  But Applicant is broadly claiming treatment with a CAR polypeptide per se, and, in addition, with a CAR that does not necessarily comprise the components necessary to mediate an anti-tumor cell response even when the tumor is a CD79b-expressing tumor.  
State of the Art/Predictability

By 2017, first, second, and third generation chimeric antigen receptors (CAR) had been described in the art and the level of skill in the art was high.  The skilled artisan recognized that CAR generally contained a single chain Fv (scFv) from an antibody; an intracellular signaling region that could support T cell receptor-type signaling and could be comprised of one or more primary and co-stimulatory signaling domains; and a “hinge” that linked the scFv to a transmembrane region that coupled to the intracellular signaling domain.  E.g., Figure 3 of Fesnak et al., Nature Reviews Cancer, 16:566-581 (2016) (PTO-892).  First generation CAR generally utilized the CD3 zeta signaling domain; second generation CAR add a co-stimulatory signaling domain from CD28 or CD137 (4-1BB); and third generation CAR comprise multiple co-
As illustrated in Figure 2 of Fesnak, a CAR provides a non-MHC restricted substitute for the native TcR in T cells.  While other types of chimeric antigen receptors are being developed that can mediate signals in, e.g., myeloid cells, signaling by a CAR is limited by its signaling components so that the intracellular portion must be able to interact with endogenous intracellular molecules of the particular cell type in which it is expressed.  The intracellular domain of a CAR expressed in a T cell generally included either the CD3 zeta signaling component found in the TcR complex, or alternatively a signaling component of an FcR, so that the CAR could mediate activation of the T cell by recruiting endogenous downstream signaling molecules.  Various additional domains may or may not be included in the CAR to provide different T cell phenotypes (e.g. higher activity, longer persistence in vivo), but to mediate a therapeutic effect, a primary signaling molecule that could mediate activation of the T cell was essential.      
CD79b, also known as Ig, is part of the signaling component of the B cell receptor, which is expressed on the surface of B cells prior to their differentiation into plasma cells and is found on the surface of various B cell tumors, such as non-Hodgkin’s lymphomas.  E.g. summarized in the Background section of US8088378 (PTO-892).  Drug conjugates with anti-CD79b antibodies have also been used to treat non-Hodgkin lymphoma as well as diffuse large B cell lymphoma (DLBCL).  E.g., Dorman et al., Blood 114(13):2721-29 (2009) (PTO-892) and Pfeifer et al., Leukemia 29:1578-86 (2015) (PTO-892).  And given the expression pattern of 
The art, however, did not generally recognize that the CAR polypeptide alone (i.e., not expressed on the surface of a T cell) could mediate any therapeutic effect.  In addition, the art generally accepted that the CAR must express not only an extracellular antigen targeting domain, but also a transmembrane domain and at least a primary signaling domain that would function to activate immune cells expressing the CAR.  Further, the art generally recognized that CAR-T cells were effective against tumor cells that express the antigen targeted by the antigen-binding domain of the CAR-T but not against cells that lacked expression of the antigen. 
Guidance/ Working Examples

The specification provides a working example to show that T cells expressing a CAR comprising an anti-CD97b scFv linked to a CD8 hinge and transmembrane domain, a 4-1BB co-stimulatory domain, and a CD3 zeta signaling domain could treat mice in which patient-derived mantel cell lymphoma cells (which are CD79b+) had been implanted (Figure 9).  The tumor cell clearance with the anti-CD79b CAR T cells was comparable to that with anti-CD19 CAR-T.  Figure 10 shows that CAR-T expressing a bispecific CAR comprising scFv’s specific for both CD19 and CD79b were activated by cells expressing either target molecule 

However, guidance is lacking to suggest that a pharmaceutical composition comprising only the CAR polypeptide would mediate any in vivo treatment effect.  Further, guidance is lacking to suggest that a pharmaceutical composition comprising CAR-T cells comprising an anti-CD79b CAR but lacking either a transmembrane domain or an intracellular signaling domain that could mediate signaling in the T cell would provide any therapeutic effect.  In view of the above, one of skill in the art would be required to perform undue experimentation to make and use the invention as broadly claimed.  Accordingly, the claims are not commensurate in scope with the enablement provided in the specification.




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-7, 12-20, 29-36 and 39 are rejected under both 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by US20160362472 to Bitter et al. (“Bitter;” PTO-892). 
Bitter teaches compositions and methods for treating disease associated with the expression of CD19 by administering not only T cells comprising an anti-CD19 chimeric antigen receptor (CD19 CAR) but also one or more B cell inhibitors of additional B cells antigens, including CD79b.  See entire document, e.g., Abstract and “claims”.  In some embodiments, the CD79b inhibitor is an anti-CD79b CAR-expressing cell, e.g., a CAR-T cell, wherein the CAR comprises a scFv that binds to CD79b.  E.g., [0091], [0108], [0130], [0201]-[0202], [0207]-[0213], [0338], [0351], [0601]-[0608], [0642]-[0650], [0925], “claims” 6, 22, 33, 34, but especially [0607].   Claims 1-4 are anticipated.
Single chain Fv (scFv) used as the extracellular domain of a CAR comprise VH and VL domains, and the domains may be in either order.  E.g., [0348], [0642]-[0644].  Claims 5 and 6 are therefore anticipated.
The anti-CD79b CAR may additionally comprise a hinge, transmembrane, co-stimulatory, and intracellular signaling domain.  E.g., [0207]-[0213], [0338], [0626]-[0631], [1242]-[1243].  Claim 7 is anticipated.  
Paragraph [1242] makes clear that sequences used for exemplified CARs can also be used in the context of other CARs, including CD79b CARs.  The sequences provided in paragraph [1243] include the nucleic acid and amino acid sequences for a leader peptide, a CD8 hinge, a 
In some embodiments, the CAR is a bispecific CAR in which a first binding specificity is CD19 and the second binding specificity is CD79b.  E.g., [0066], [0214], [0651]-[0655] and “claim” 54, but especially [0655].  The anti-CD19 scFv and anti-CD79b scFv of the CAR can be arranged in either order.  E.g. [0214], [0654].  These teachings anticipate claims 13-20. 
The anti-CD19 scFv taught by Bitter in SEQ ID NO: 6 is identical to the anti-CD19 scFv set forth in instant claim 29 as SEQ ID NO: 13.  Claim 29 is anticipated as well.
Nucleic acids encoding anti-CD79b CAR, vectors, and host cells that include human primary T cells comprising the nucleic acids, are also taught.  E.g., [0063], [0066], [0629]-[0631], [0795], [0823], and “claim” 37 and 40.  Claims 30-33 are therefore also anticipated.
Pharmaceutical compositions are taught at least at [0118], [0119], [0925]-[-928] and “claims” 37 and 40.  Cells comprising the CAR constitute a pharmaceutically acceptable carrier.  Claim 34 is thus also anticipated.
With respect to the enabled embodiments of method claims 35, 36, and 39, Bitter teaches that the subjects who have relapsed with a CD19-negative lymphoma after receiving CD19 CAR therapy can be treated with other CARs of the invention, including an anti-CD79b CAR.  E.g., [0116] and “claim” 8 in view of “claims” 2, 6, 34.  These teachings anticipate the enabled aspects of claims 35, 36, and 39.
Bitter therefore anticipates the claimed invention.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-7, 12-21, 23, 24, 29-36 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over US20160362472 to Bitter et al. (“Bitter;” PTO-892) in view of US8088378 to Chen et al, (“Chen;” PTO-892).
The teachings of Bitter set forth above in the rejection under 35 U.S.C. 102 are incorporated here in full.  As noted, those teachings anticipate claims 1-7, 12-20, 29-36 and 39.  Accordingly, claims 1-7, 12-20, 29-36 and 39 are also obvious over the teachings of Bitter in view of Chen.  

Bitter does not exemplify a CAR comprising an anti-CD79b scFv as the targeting scFv. 
Bitter also does not teach that the anti-CD79b scFv used in the CAR should comprise a light chain sequence of SEQ ID NO: 4 or a variant thereof or a heavy chain sequence of SEQ ID NO: 6 or a variant thereof, as recited in claims 23 and 24.
Bitter also does not teach a CAR polypeptide comprising the sequence set forth in any of SEQ ID NOS: 1, 2, 10, or 11, or a variant thereof, as recited in claim 21.

Anti-CD79b scFv Comprising SEQ ID NOS: 4 and 6

Chen teaches anti-CD79b antibodies that are humanized variants of the mouse anti-CD79b antibody “MA79b”, including the humanized variant “huMA79b.v28”.  See entire document, e.g., Abstract, Figures 7A, 7B, 8A, 8B, and 17; Example 1, and claim 4.  While Chen prepares several humanized variants, huMA79b.v28 was one of only two humanized variants to have affinity for CD79b that was equivalent to the chimeric parent antibody.  Example 1, col. 211, lines 21-40, and Figure 12.  That variant also had a potential iso-aspartic acid forming site eliminated, a change that would be expected to improve manufacturing characteristics of the antibody.  Col. 212, lines 21-24.  When the antibody was linked to various cytotoxic drugs, the antibody-drug conjugate was active in a number of tumor models of CD79-expressing lymphomas.  See Example 9; Figures 33-51 and Tables 11-20.  
The heavy chain variable domain (VH) set forth in instant SEQ ID NO: 6 and recited in instant claim 24 is identical to the VH of huMA79b.v28 (set forth in SEQ ID NO: 208 of Chen): 
Patent No. 8088378
OTHER INFORMATION: HC-Variable Domain of Humanized Antibody (huMA79b.v28)
US-12-173-465-208

  Query Match             100.0%;  Score 623;  DB 8;  Length 117;
  Best Local Similarity   100.0%;  


Qy          1 EVQLVESGGGLVQPGGSLRLSCAASGYTFSSYWIEWVRQAPGKGLEWIGEILPGGGDTNY 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 EVQLVESGGGLVQPGGSLRLSCAASGYTFSSYWIEWVRQAPGKGLEWIGEILPGGGDTNY 60

Qy         61 NEIFKGRATFSADTSKNTAYLQMNSLRAEDTAVYYCTRRVPIRLDYWGQGTLVTVSS 117
              |||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 NEIFKGRATFSADTSKNTAYLQMNSLRAEDTAVYYCTRRVPIRLDYWGQGTLVTVSS 117.

The light chain variable (VL) domain set forth in SEQ ID NO: 4 differs from the VL of huMA79b.v28 (set forth in SEQ ID NO: 207 of Chen) by a single Leu (L) to Ile (I) substitution in framework 3:  
Patent No. 8088378
OTHER INFORMATION: LC-variable domain of (huMA79b.v28)
US-12-173-465-207

  Query Match             99.7%;  Score 576;  DB 8;  Length 112;
  Best Local Similarity   99.1%;  
  Matches  111;  Conservative    1;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 DIQLTQSPSSLSASVGDRVTITCKASQSVDYEGDSFLNWYQQKPGKAPKLLIYAASNLES 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 DIQLTQSPSSLSASVGDRVTITCKASQSVDYEGDSFLNWYQQKPGKAPKLLIYAASNLES 60

Qy         61 GVPSRFSGSGSGTDFTLTISSIQPEDFATYYCQQSNEDPLTFGQGTKVEIKR 112
              |||||||||||||||||||||:||||||||||||||||||||||||||||||
Db         61 GVPSRFSGSGSGTDFTLTISSLQPEDFATYYCQQSNEDPLTFGQGTKVEIKR 112.

While SEQ ID NO: 4 is not identical to SEQ ID NO: 207 of Chen, it is at least a “variant thereof”, as recited in instant claim 23.  Additionally, a substitution of a leucine (L) with an isoleucine (I) is a conservative substitution, Chen teaches that a limited number of substitutions can be made in the acceptor framework sequence.  E.g., col. 99, lines 3-13.  When variations are made, they are preferably conservative substitutions, including Leu to Ile.  Col. 165-167, especially Table 8 and associated text.

 In view of the teachings of Chen providing a humanized (and therefore less immunogenic) anti-CD79b antibody that had been shown in multiple models to be effective at targeting tumor cells, the ordinary artisan before the effective filing date of the claimed invention would have found it obvious to select the huMA79b.v28 anti-CD79b antibody of Chen prima facie obvious to one ordinary skill in the art before the effective filing date of the claimed invention.

Anti-CD79b CAR Comprising SEQ ID NOS: 1, 2, 10, or 11

Instant SEQ ID NO: 1 is composed of a CD8 leader peptide, the huMA79b.v28 (L->I) VL (SEQ ID NO: 4) linked by a (G4S) 4 linker (SEQ ID NO: 5) to the huMA79b.v28 VH (SEQ ID NO: 6) (the VL-linker-VH are the anti-CD79b scFv), linked to the CD8 transmembrane (TM) and hinge (SEQ ID NO: 7), the signaling domain of 4-1BB (SEQ ID NO: 8), and the signaling domain of CD3 zeta (SEQ ID NO: 9).  In SEQ ID NO: 2, the order of the VL and VH sequences are reversed.  
Instant SEQ ID NOS: 10 and 11 are bispecific CAR comprising anti-CD79b and anti-CD19 scFv’s linked by a (G4S) 4 linker. SEQ  ID NO: 10 contains the CD8 leader, the anti-CD79b scFv (L/H), a (G4S) 4 linker (SEQ ID NO: 5), then the anti-CD19 scFv (SEQ ID NO: 13), followed by the same CD8H+TM-4-1BB-CD3z.  In SEQ ID NO: 11, the order of the anti-CD79b and anti-CD19 scFv’s is reversed, but the sequences are otherwise the same.
4S) 4 linker (SEQ ID NO: 106 of Bitter) to link the VH and VL domains, in either order, in the scFv’s.  E.g., [1277].  When Bitter prepares bispecific CAR’s comprising the anti-CD19 scFv linked to another scFv, Bitter links them in both orientations (scFv1-scFv2 and svFv2-scFv1; e.g., Figure 13 and [1313]-[1318]).  The two scFv’s are linked to each other with the  (G4S) 4 linker (SEQ ID NO: 106).
Because Bitter teaches the same sequences for the individual components and arranges the components in the same ways (testing both orientations for the scFv VH and VL domains; as well as placing scFv1 and scFv2 in both orders), the ordinary artisan prior to the effective filing date would have arranged the components in the same ways when substituting the huMA79b.v28 anti-CD79b antibody of Chen into the constructs of Bitter.  When the component substitutions of the huMA79b.v28 anti-CD79b antibody VH and VL domains were made, the resulting CAR construct amino acid sequences would be the same as those set forth in each of instant SEQ ID NOS: 1, 2, 10, and 11, optionally with the CD8 leader peptide (instant SEQ ID NO: 3) omitted, except for the Leu -> Ile substitution in instant SEQ ID NO: 4.  At a minimum the sequences that would result from a substitution of the VH and VL of the huMA79b.v28 anti-CD79b antibody of Chen into the CAR constructs of Bitter would be a “variant thereof” a recited prima facie obvious to one ordinary skill in the art before the effective filing date of the claimed invention.  



Claim Rejections – Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-7, 12-21, 23, 24, 29-36 and 39 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-33 of copending Application No. 17/312,744 (published as US20220047636; PTO-892).  
Although the claims at issue are not identical, they are not patentably distinct from each other because the co-pending claims recite methods of using CAR constructs comprising the same sequences as recited in instant claims 21, 23, and 24.  In particular, the CAR constructs of SEQ ID NOS: 28, 29, 27, and 26 are the same as instant SEQ ID NOS: 1, 2, 10, and 11, respectively.  Additionally, SEQ ID NOS: 6, 16, and 9 are the same as instant SEQ ID NOS: 14, 4, and 4, respectively.  And while the co-pending claims are directed to methods and many of the instant claims recite only products, both the protein product and its generic encoding nucleic acids are obvious over methods of using the CAR polypeptide, particularly since the CAR is expressed from the encoding polynucleotide sequence.  Therefore, the claims are not patentably distinct.
This is a provisional double patenting rejection because the conflicting claims have not in fact been patented.




Allowable Subject Matter 
No claim is allowed.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA H ROARK whose telephone number is (571)270-1960. The examiner can normally be reached Mon to Fri from 9:00 to 18:00 Eastern time zone.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie WU can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JESSICA H ROARK/Primary Examiner, Art Unit 1643